PARKS, Presiding Judge,
specially concurring:
Because “it appears that the [appellant] is guilty of an offense although defectively charged in the indictment,” I am constrained by the mandates of 22 O.S.1981, § 1067 to “direct the prisoner to be returned and delivered over to the jailer of [Tulsa] county, there to abide the order of the court in which he was convicted.”
As the majority states, the prosecuting attorney’s failure to endorse the speeding ticket is a jurisdictional matter that cannot be waived. Therefore, all proceedings in the trial court are rendered void. This writer neither condones nor tolerates such waste of judicial resources and feels that if prosecutors continually fail to subscribe, endorse and verify informations, such conduct will amount to prosecutorial misconduct and, 22 O.S.1981, § 1067 notwithstanding, will be grounds for dismissal of the action.